                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 CARI ALLEN,                                       ORDER ADOPTING REPORT AND
                                                   RECOMMENDATION
                       Plaintiff,
 v.
                                                   Case No. 2:18-cv-939-DB-EJF
 SMITH’S FRESH MARKETPLACE, THE
 KROGER CO., JANE DOE NO. 1, JANE                  District Judge Dee Benson
 DOE NO. 2, and JOHN DOES NO. 1-5,
                                                   Magistrate Judge Evelyn J. Furse
                       Defendants.


       Before the court is the Report and Recommendation issued by U.S. Magistrate Judge

Evelyn J. Furse on April 22, 2019, recommending that the District Judge dismiss this action

without prejudice. (Dkt. No. 7.)

       The parties were notified of their right to file objections to the Report and

Recommendation within fourteen (14) days after being served with a copy of it. See 28 U.S.C. §

636(b)(1); Fed. R. Civ. P. 72(b). None of the parties have filed such an objection and the time

for doing so has passed.

       Having reviewed all relevant materials, including the reasoning set forth in the Magistrate

Judge’s Report and Recommendation, the court now ADOPTS the Report and Recommendation

and ORDERS that this action be DISMISSED WITHOUT PREJUDICE.

       Signed May 30, 2019.

                                              BY THE COURT


                                              ________________________________________
                                                  District Judge Dee Benson
